IN THE SUPREME COURT OF THE STATE OF NEVADA


                   CARLOS A. HUERTA, AN INDIVIDUAL;                       No. 67595
                   CARLOS A. HUERTA AS TRUSTEE OF
                   THE ALEXANDER CHRISTOPHER
                   TRUST, A TRUST ESTABLISHED IN
                   NEVADA AS ASSIGNEE OF
                   INTERESTS OF GO GLOBAL, INC., A                              FILED
                   NEVADA CORPORATION,
                   Appellants,                                                  JUN 2 0 2016
                   vs.                                                        TRACIE K LINDEMAN
                                                                           CLERK OF SUPREME COURT
                   SIG ROGICH, A/K/A SIGMUND ROGICH                        BY
                                                                                 DEPUTY CLERK
                   AS TRUSTEE OF THE ROGICH
                   FAMILY IRREVOCABLE TRUST,
                   Respondent.

                                           ORDER OF AFFIRMANCE
                               This is an appeal from post-judgment orders awarding
                   attorney fees and costs.' Eighth Judicial District Court, Clark County;
                   Nancy L. Allf, Judge.
                               The district court awarded attorney fees to respondent under
                   paragraph 7(d) of the Purchase Agreement, which provides that if an
                   action is "instituted to interpret or enforce the terms and provisions of
                   [the] Agreement," then the "prevailing party" is entitled to attorney fees.
                   The district court determined that attorney fees were warranted because
                   appellants "instituted" the underlying action to enforce the provisions of
                   the Agreement and because respondent "prevailed" by obtaining summary
                   judgment in his favor on all of appellants' claims against him.


                          We direct the clerk of the court to modify the caption on the docket
                   for this case to conform with the caption on this order, which reflects that
                   Eldorado Hills, LLC is not a party to this appeal.

SUPREME COURT
       OF
     NEVADA

(0) 1947A   4E*.
                             Appellants contend that the district court erred in
                determining that respondent was a "prevailing party" because although
                respondent was granted summary judgment in his favor, he did not obtain
                summary judgment by refuting the factual and legal basis for appellants'
                claims. 2 This court's case law defining "prevailing party" imposes no such
                requirement, see Las Vegas Metro. Police Dep't v. Blackjack Bonding, Inc.,
                131 Nev., Adv. Op. 10, 343 P.3d 608, 615 (2015) ("A party prevails if it
                succeeds on any significant issue in litigation which achieves some of the
                benefit it sought . . . ." (internal quotation omitted)), and the other
                authorities cited by appellants do not stand for such a proposition.
                Accordingly, we agree with the district court that respondent was entitled
                to attorney fees under the unambiguous language of paragraph 7(d).      See

                Davis v. Beling, 128 Nev. 301, 321, 278 P.3d 501, 515 (2012) (reviewing de
                novo an attorney fee award when the only dispute involves the
                interpretation of a fee provision in a contract, and recognizing that if an
                attorney fee provision in a contract "is clear and unambiguous [then it]
                will be enforced as written"). We therefore affirm the award of attorney
                fees in the district court's February 10, 2015, order. 3


                      2 Tothe extent that appellants are also contending that respondent
                needed to obtain a money judgment to be a• prevailing party, that
                argument is meritless. Cf. Davis v. Beling, 128 Nev. 301, 321-22, 278 P.3d
501, 515 (2012) (recognizing that defendants were prevailing parties under
                a contract's attorney fee provision even though the defendants were not
                awarded a money judgment in relation to the claims brought against
                them).

                         is unclear whether appellants are challenging the specific
                      3 It

                amount of fees awarded or are disputing whether the award was imposed
                against the proper parties. In any event, a challenge to the specific
                amount would fail for lack of a cogent argument, see Edwards v. Emperor's
                                                                  continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) (94Th
                            Appellants have also appealed the district court's February 23,
                2015, award of costs, but they make no arguments with regard to that
                award. Accordingly, we affirm the award of costs in that order.
                            It is so ORDERED.

                                                                 '3 A                  J.
                                                          Douglas


                                                                CAgarmak,
                                                          Che


                                                                         Cial,^7-1
                                                                               „        j
                                                          Gibbons




                cc: Hon. Nancy L Allf, District Judge
                     Cohen Johnson Parker Edwards
                     Fennemore Craig Jones Vargas/Las Vegas
                     Eighth District Court Clerk




                ...continued
                Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006),
                and a dispute regarding the proper parties is moot, see Rust v. Clark Cty.
                Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (oral
                pronouncements are invalid for any purpose).

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A